37 So. 3d 905 (2010)
Sharlyn S. NELSON, Appellant,
v.
JACKSONVILLE SHERIFF'S OFFICE, Appellee.
No. 1D09-5881.
District Court of Appeal of Florida, First District.
May 14, 2010.
Rehearing Denied June 23, 2010.
Jonathan Israel, Jacksonville, for Appellant.
Wendy Mummaw, Jacksonville, for Appellee.
PER CURIAM.
Upon review of Appellant's untimely response to this court's March 24, 2010, order to show cause, which warned of sanctions including dismissal, we DISMISS this appeal. See Fla. R.App. P. 9.410.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.